Exhibit 10.57 VOLUME SUBMITTER DEFINED CONTRIBUTION PLAN (Profit Sharing/401(k) Plan) A Fidelity Volume Submitter Plan Adoption Agreement No. 001 For use With Fidelity Basic Plan Document No. 14 TABLE OF CONTENTS plan information employer trustee coverage compensation testing rules deferral contributions employee contributions (after-tax contributions) rollover contributions qualified nonelective employer contributions matching employer contributions nonelective employer contributions exceptions to continuing eligibility requirements retirement definition of disabled vesting predecessor employer service participant loans in-service withdrawals form of distributions timing of distributions Top-Heavy status correction to meet 415 requirements under multiple defined contribution plans investment direction additional provisions superseding provisions reliance on advisory letter electronic signature and records volume submitter information execution page execution page special effective dates addendum participating employers addendum 401(k) safe harbor nonelective employer contributions addendum vesting schedule addendum additional provisions addendum effective dates for interim legal compliance snap off addendum Adoption Agreement Article 1 Profit Sharing/401(k) Plan 1.01 plan information (a) Name of Plan: This is the Cabot Microelectronics Corporation 401(k) Plan (the “Plan”) (b) Type of Plan: (1) ¨401(k) Only (2) þ401(k) and Profit Sharing (3) ¨Profit Sharing Only (c) Administrator Name (if not the Employer): (d) Plan Year End(month/day):12/31 (e) Three Digit Plan Number:001 (f) Limitation Year (check one): (1) ¨Calendar Year (2) þPlan Year (3) ¨Other: (g) Plan Status (check appropriate box(es)): (1) Adoption AgreementEffective Date:01/01/2010 Note: The effective date specified above must be after the last day of the 2001 Plan Year. (2) The Adoption Agreement Effective Date is: (A)¨A new Plan Effective Date (B)þAn amendment Effective Date (check one): (i) ¨an amendment and restatement of this Basic Plan Document No.14 and its Adoption Agreement previously executed by the Employer; (ii) þa conversion from Fidelity Basic Plan Document No. 02 and its Adoption Agreement to Basic Plan Document No.14 and its Adoption Agreement; or (iii) ¨a conversion to Basic Plan Document No.14 and its Adoption Agreement. The original effective date of the Plan: 5/1/2000 (3) þSpecial Effective Dates.Certain provisions of the Plan shall be effective as of a date other than the date specified in Subsection 1.01(g)(1) above.Please complete the Special Effective Dates Addendum to the Adoption Agreement indicating the affected provisions and their effective dates. (4) ¨Plan Merger Effective Dates.Certain plan(s) were merged into the Plan on or after the date specified in Subsection 1.01(g)(1) above. The merged plans are listed in the Plan Mergers Addendum.Please complete the appropriate subsection(s) of the Plan Mergers Addendum to the Adoption Agreement indicating the plan(s) that have merged into the Plan and the effective date(s) of such merger(s). (5) ¨Frozen Plan. The Plan is currently frozen. Unless the Plan is amended in the future to provide otherwise, no further contributions shall be made to the Plan.Plan assets will continue to be held on behalf of Participants and their Beneficiaries until distributed in accordance with the Plan terms. (If this provision is selected, it will override any conflicting provision selected in the Adoption Agreement.) Note: While the Plan is frozen, no further contributions, including Deferral Contributions, Employee Contributions, and Rollover Contributions, may be made to the Plan and no employee who is not already a Participant in the Plan may become a Participant. 1.02 employer (a) Employer Name:Cabot Microelectronics Corporation (1)Employer's Tax Identification Number: 36-4324765 (2)Employer's fiscal year end: 9/30 (b) The term "Employer" includes the following participating employers(choose one): (1) ¨No other employers participate in the Plan. (2) þCertain other employers participate in the Plan.Please complete the Participating Employers Addendum. 1.03 trustee (a) Trustee Name:Fidelity Management Trust Company Address:82
